Case 1:19-mc-20493-UU Document 1-6 Entered on FLSD Docket 02/06/2019 Page 1 of 4




                                                                          5


                                                                                    

                                                                   

                                                                   
Case 1:19-mc-20493-UU Document 1-6 Entered on FLSD Docket 02/06/2019 Page 2 of 4
Case 1:19-mc-20493-UU Document 1-6 Entered on FLSD Docket 02/06/2019 Page 3 of 4
Case 1:19-mc-20493-UU Document 1-6 Entered on FLSD Docket 02/06/2019 Page 4 of 4
